DETAILED ACTION
	Claims 93-113 are pending.
	Allowable Subject Matter
Claims 93-113 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 93 recites a process of making a sintered lithium stuffed garnet thin film or pellet comprising the steps of providing a sintered lithium stuffed garnet thin film or pellet, immersing the film or pellet n a solution of fluoride salt and solvent, and removing the film or pellet from the solution.
Prior art Gadkaree et al. (US 2014/0134438) teaches a stabilized lithium particle comprising a fluorine salt outer coating made of LiPF6 that is formed by immersing a lithium metal in a solution of THF and LiPF6 salt (par. 14-26).  Gadkaree does not teach that the particles are made of a lithium stuffed garnet.
Claim 105 teaches a sintered stuffed lithium garnet thin film or pellet comprising a top surface and/or a bottom surface that has fluorine incorporated into or bonded to the lithium stuffed garnet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729